DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on May 10, 2021.
Claims 1-22 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 10, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection base on a new combination of paragraphs from the references cited in the previous rejection. 
	The applicant further argued the references does not disclose “switching a display from one function to another”. The examiner would like to note that base on the broadest reasonable interpretation of the claims limitations switching from mixed display mode to full display mode with content screen or route guiding screen encompasses the claim limitations of 1 and 12. The display disclosed by Helm can be viewed as two individual screens displaying one content screen and one route guiding screen or two of the same type of screen. Therefore, during the process of entering full display mode, one of the individual screens (half of the screen) switch one function to another. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helm (US PG Pub 20170300216).

Regarding claim 1, Helm teaches an apparatus for controlling multimedia of a vehicle(Helm: Para 31 “NAV system 20 may use the control scenario 110, shown in FIG. 8, to control the automatic switching from mixed display mode to full screen mode upon the occurrence of a predetermined condition”), the apparatus comprising:
	a display configured to display a route guiding screen or a content screen (Helm: Fig. 2-3 and 5-6);
	a controller configured to(Helm: Para 2 “The NAV system can provide a variety of information and may be integrated with a variety of on-board vehicle systems or features. For example, the NAV system may be integrated with the music system (radio, satellite radio, cd player, dvd player, etc), the on-board telephone phone system, climate control system, comfort and convenience system, etc. The screen may be configured to display the operational condition of these various systems either individually by using the full display screen or simultaneously by , when a content function is activated in a state that the route guiding screen is displayed (Helm: Fig. 2-3 & 5-6; Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”; Para 22 “NAV system 20 may also allow a user to select a full screen mode when it is desired to have more detailed information or when only a single system/feature is active.”; i.e. When only the route guiding function is activated, the screen would only show the  route guiding function as shown in Fig. 5. The music function can be activated therefore entering mixed display mode Fig. 2): 
 	display the content screen by switching from the route guiding screen to the content screen(Helm: Fig. 2 & 6; Para 23 “NAV system 20 is operable to automatically switch to a full screen mode upon the occurrence of predetermined system conditions. The automatic switch may be selected by the user or may be hard programmed into NAV system 20.”; Para 23 “The music system may use the following predetermined conditions to cause automatic switching from mixed display mode to full screen mode: (1) a new song is being played; (2) a new radio station has been selected; and/or (3) a new music source has been selected.”; i.e. switching from mixed display Fig. 2 to full display with content screen only Fig. 6 encompasses display the content screen by switching from the route guiding screen to the content screen), and
	 Determine whether to return back from the content screen to the route guiding screen based on an active screen switching manner and a non-switching manner(Helm: Para 15 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode”; i.e. the switching of the screen from full screen mode to mixed screen mode encompasses return back from the content screen to the route guiding screen; i.e. automatically return or may require a user acknowledgement encompasses active screen switching manner and a non-switching manner).
Regarding claim 2, Helm teaches the apparatus of claim 1, wherein the route guiding screen (Helm: Fig. 5) includes: at least one of information on a route to a destination or map information (Helm: Para 19 “display 22 may be used to convey operational information related to the navigation feature”)

Regarding claim 3, Helm teaches the apparatus of claim 1, wherein the content screen (Helm: Fig. 6) includes: at least one of audio information or video information (Helm: Para 19 “operational information related to the music system, more particularly the radio system, is displayed in first display area 50”; Para 22 “full screen mode showing detailed information about the music feature may be displayed, as shown in FIG. 6 which is an exemplary full screen mode radio display”)

Regarding claim 4, Helm teaches The apparatus of claim 1, wherein the controller controls the display to display the content screen based on the non-switching manner, when a screen switching manner is not set up (Helm: Para 22 “when NAV system 20 is actively using only a music function a full screen mode showing detailed information about the music feature may be displayed, as shown in FIG. 6 which is an exemplary full screen mode radio display”)

claim 5, Helm teaches the apparatus of claim 1, wherein the controller controls the display to perform a display operation by switching from the content screen to the route guiding screen (Helm: Para 22 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions”), based on the active screen switching manner or a fixing screen switching manner, when a screen switching manner is set up (Helm: Para 23 “the user can select to have NAV system 20 automatically switch to full screen mode by checking the associated box for an upcoming intersection guidance 96, a song change 98, a traffic event notification 100 and a weather event notification 102”; Para 23 “in one or more arrangements, some of the predetermined system conditions may be hard programmed such that they are not user selectable and, rather, happen automatically”)

Regarding claim 6, Helm teaches the apparatus of claim 5, wherein the fixing screen switching manner includes: a manner of switching from the content screen to the route guiding screen when a preset period of time elapses (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed).

Regarding claim 7, Helm teaches the apparatus of claim 6, wherein the active screen switching manner includes: a manner of switching from the content screen to the route guiding screen at a time point before the preset period of time elapses (Helm: Para 24 “the occurrence of predetermined conditions associated with the route guidance system may cause the automatic switching to full screen mode from a mixed display mode. For example, when the route guidance system is active it may be desirable to provide additional information about an upcoming maneuver and utilize the full screen mode to convey that additional information”; i.e. the occurrence of predetermined conditions would allow the switching of screens at any time therefore the switch can be at time point before the preset period of time elapses).

Regarding claim 12, Helm teaches a method for controlling multimedia of a vehicle, the method comprising steps of: 
generating, by a controller, a route based on an input of a destination (Helm: Fig.5;   Para 18 “The interface controls may be utilized to allow access and control over the various systems/functions controlled by NAV system 20. The various systems or functions may include route navigation, music, telephone, weather alerts, comfort, and convenience by way of example”; i.e. the route navigation function by NAV system presented in Fig.5 indicate route guidance to a destination)
	when a content function is activated in a state that the route guiding screen is displayed (Helm: Fig. 2-3 & 5-6; Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”; Para 22 “NAV system 20 may also allow a user to select a full screen mode when it is desired to have more detailed information or when only a single system/feature is active.”; i.e. When only the route guiding function is activated, the screen would only show the  route guiding function as shown in Fig. 5. The music function can be activated therefore entering mixed display mode Fig. 2): 
 	displaying the content screen by switching from the route guiding screen to the content screen(Helm: Fig. 2 & 6; Para 23 “NAV system 20 is operable to automatically switch to a full screen mode upon the occurrence of predetermined system conditions. The automatic switch may be selected by the user or may be hard programmed into NAV system 20.”; Para 23 “The music system may use the following predetermined conditions to cause automatic switching from mixed display mode to full screen mode: (1) a new song is being played; (2) a new radio station has been selected; and/or (3) a new music source has been selected.”; i.e. switching from mixed display Fig. 2 to full display with content screen only Fig. 6 encompasses display the content screen by switching from the route guiding screen to the content screen), and
	 determining whether to return back from the content screen to the route guiding screen based on an active screen switching manner and a non-switching manner (Helm: Para 15 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode”; i.e. the switching of the screen from full screen mode to mixed screen mode encompasses return back from the content screen to the route guiding screen; i.e. automatically return or may require a user acknowledgement encompasses active screen switching manner and a non-switching manner).

As per claim 13, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

claim 14, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 15, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 16, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 17, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 18, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm (US PG Pub 20170300216) in view of Akita (US PG Pub 20090132161).

In regards to claim 8, Helm teaches The apparatus of claim 7, wherein the time point before the preset period of time elapses (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed; Para 24 “the occurrence of predetermined conditions associated with the route guidance system may cause the automatic switching to full screen mode from a mixed display mode. For example, when the route guidance system is active it may be desirable to provide additional information about an upcoming maneuver and utilize the full screen mode to convey that additional information”; i.e. the occurrence of predetermined conditions would allow the switching of screens at any time therefore the switch can be at time point before the preset period of time elapses)
Yet Helm do not teach a time point by which a screen switching period of time, which is calculated in a first manner, has elapsed.
However, in the same field of endeavor, Akita teaches a time point by which a screen switching period of time, which is calculated in a first manner, has elapsed (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of Helm with the feature 

In regards to claim 9, the combination of Helm and Akita teaches the apparatus of claim 8, and Akita further teaches wherein the first manner includes: a manner of calculating the screen switching period of time (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”), while Helm further teaches a manner of calculating the screen switching [[period of time]] based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, [[a number of texts on the content screen]], road event information on a route to the destination, or [[information on a control camera on the route]] (Helm: Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: (1) number of traffic lanes; (2) vehicle or road speed; (3) complexity of the maneuver; (4) number of maneuvers required within a certain period of time or distance; (5) amount of traffic; (6) proximity to the maneuver; (7) time of any voice prompt; (8) time of day and location; and/or (9) the existence of a geofence”; Para 24 “The parameters and their associated values may be based on providing additional information (full screen mode) when it is believed the additional information will aid in the successful completion of the maneuver”).

claim 10, the combination of Helm and Akita teaches the apparatus of claim 7, and Akita further teaches the controller calculates the screen switching period of time  in a second manner (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”), while Helm further teaches the controller calculates the screen switching [[period of time]] in a second manner, when a history of driving on a route exceeds a reference number of times (Helm: Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: … (9) the existence of a geofence” Para 28 “The geofence area may be based on the particular driving history of the vehicle on which NAV system 20 is being utilized. For example, if the vehicle travels (or has traveled) a particular route frequently it may be assumed that the driver knows that route (and the associated maneuvers) well and NAV system 20 may define that route as a geofence area. The familiarity of the driver with that route and the maneuvers may allow the driver to rely on the voice prompts for the guidance and the mixed display mode. The switching to a full screen mode may not provide any additional value.”; Para 28 “The frequency required for a route to become a geofence area, by way of example, may be based on the number of times that maneuver has been performed and/or the frequency (number of times in a particular time frame) at which that maneuver is performed”).

In regards to claim 11, the combination of Helm and Akita teaches the apparatus of claim 10, and Akita further teaches the second manner includes: a manner of calculating the screen switching period of time (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide based on [[one of road event information on the route]] and information on a control camera on the route (Akita: Para 126 “for example, a truck approaches the vehicle in the forward direction of the vehicle whereby the degree of blocking caused by an obstacle such as a forward vehicle in the photographed image of the captured forward direction of the vehicle exceeds a threshold, as for the degree of blocking caused by an obstacle such as a forward vehicle in the photographed image of the captured forward direction of the vehicle, the state determination section 11 determines “Map Priority” (see FIG. 14B) Consequently, since one of the determination results becomes “Map Priority”, the guide display control section 12 controls the map guide image to be displayed by priority in step S17. As a result, the guide image displayed in the display section 5 is automatically switched, by priority, to the map guide image generated by the map guide generation section 8”), while Helm further teaches a manner of calculating the screen switching [[period of time]] based on [[one of]] road event information on the route (Helm: Para 23 “the user can select to have NAV system 20 automatically switch to full screen mode by checking the associated box for an upcoming intersection guidance 96, a song change 98, a traffic event notification 100 and a weather event notification 102”).

As per claim 19, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 20, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

claim 21, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

As per claim 22, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 11 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668